CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 1 of 14

UN|TED STATES BANKRUPTCY COURT
FOR THE WESTERN DlSTRICT OF M|CHIGAN

lN RE:

James and michelle dittmer Case NO_: /¢z»@//‘/S-Jwa

Debtor(S)

Verification of Creditor Matrix

| (We), hereby declare, under penalty of perjury, that the attached |istqo`jfl

creditors is true and correct to the best of my (our) knowledge.

A_,¢.-: .“.:c
7‘~ .' » ¢-

,..' , \'“l _
; "‘. L:} `

-,f\,»».r'~
- ;. _'
~'*2;_'.::`.'_

w>;r'

Ci:-Zl""li

§O ¢Ol l~l‘§ Z| tld‘é lillll

 

Date: n a

Attorney for the Debtor(s)

_QR_

 

 

Debtor

l///%§Q/M/

Joint Dell)Ur (‘if applicable)

CaSe:lQ-OJ_JAS-jwb DOC#ZJ_? Filed:O4/12/19

F|RST PREM|ER BANK
3820 N LOUlSE AVE
SlOUX FALLS, SD 57107

Publishers Clearing House
101 Winners Circle
Jericho, NY 11753

` CAP|TAL ONE BANK USA NA
PO BOX 30281
SALT LAKE ClTY, UT 84130

SEVENTH AVENUE
‘l 1 12 7TH AVE
|V|ONR()E, Wl 53566

DR LEONARDS
PO BCX 2845
MONROE, Wl 53566

AMER|MARK PRE|V||ER
PO BOX 2845
MONROE, W| 53566

THE BANK OF lVllSSOUR|
5109 S BROADBAND LANE
SlOUX FALLS, SD 57109

Page 2 of 14

CaSe:19-01148-jwb DOC#ZJ_? Filed:O4/12/19

CRED|T ACCEPTANCE CORPOR
PO BOX 5070 CRED|T D|SPUTE DEPT
SOUTHF|ELD, |\/ll 48086

NELNET LOAN SERV|CES lNC
3015 S PARKER RD SU|TE 400
AURORA, CO 80014

DEPT OF ED/NAV|ENT
PO BOX 9635
WlLKES BARRE, PA 18773

VER|ZON W|RELESS - SOUTH
NAT|ONAL RECOVERY OPERAT|ONS P.O. BOX 26055
lVllNNEAPOL|S, MN 55426

WEBBANK/FRESHSTART
6250 RlDGEWOOD ROAD
SA|NT CLOUD, MN 56303

CRED|T COLLECT|ON SERV|C
PO BOX 607
NORWOOD, |\/|A 02062

ENHANCED RECOVERY COlVlPAN
PO BOX 57547
JACKSONV|LLE, FL 32241

Page 3 of 14

CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 4 of 14

Ownable
4040 Locust Street,
Phi|ade|phia PA 19104

Flexshopper
2700 n military trail Suite 200
Boca Raton FL 33431

KPS Cash Advance
2975 N Gart"leld Rd,
Traverse City, Ml 49686

Grand Va|ley State University
1 Campus Drl
Al|enda|e, lVl| 49401

PayPa| Credit
P.O. Box 105658
Atlanta, GA, 30348-5658

Paypal
2211 North First Street
San Jose, California 95131

MONTGO|V|ERY WARD
11 12 7TH AVE
l\/lONROE, Wl 53566

SYNCB
PO BOX 965033
ORLANDO, FL 32896

CaSe:lQ-OJ_JAS-jwb DOC#ZJ_? Filed:O4/12/19

AT&T B|LL D|SPUTE
1025 LENOX PARK
ATLANTA, GA 30319

USAA
3773 HOWARD HUGHES PKWY
LAS VEGAS, NV 89169

First PREN||ER Bank
PO Box 5524
Sioux Fa|ls, SD 57117-5524

Capital One
P.O. Box 30285
Sa|t Lake City, UT 84130-0287

HSBC Bank USA, N.A.
P.O. Box 2013
Buffalo, NY 14240

Bank of America
PO Box 25118
Tampa, FL 33622-5118

Genesis FS Card Services
PO Box 4477
Beaverton, OR 97076-4477

USAA Federal Savings Bank
10750 l\/|cDermott Freeway
San Antonio, TX USA 78288-9876

Page 5 of 14

CaSe:19-01148-jwb DOC#ZJ_? Filed:O4/12/19

TBOlV|/l'OTAL CRD
5109 S BROADBAND LN
S|OUX FALLS, SD 57108

SEVENTH AVENUE
1112 7TH AVE
MONROE, Wl 53566

F|RST PRE|V||ER BANK
601 S |Vl|NNESOTA AVE
S|OUX FALLS, SD 57104

CRED|T ACCEPTANCE CORP
PO BOX 513
SOUTHF|ELD, Nl| 48037

Al\/|ER|N|ARK PREl\/||ER
1112 7TH AVE
|V|ONROE, W| 53566

ENHANCED RECOVERY CO
8014 BAYBERRY RD
JACKSONV|LLE, FL 32256

eBay lnc.
2145 Hamilton Ave
San Jose, CA 95125

5/3 bank
102 W Front St
Traverse City, lVll 49684

7th Avenue
1 112 Seventh Ave.
l\/lonroe, W| 53566-1364

Page 6 of 14

CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 7 of 14

/¢-\|l§,l Financial
P.O. Box 380901
Bloomington, l\/lN 55438

At&T
32 Avenue of the Americas
New York, NY 10013-2412

Auto Owners
6101 Anacapri Blvd.
Lansing |Vll, 48917

Asset Acceptence
PO Box 1630
Warren, lV|| 48090

Bantield Pet Hospita|
8101 SE 6"‘ Way
Vancouver, WA 98683

Barclays
P.O. Box 8801
Wilmington, DE 19899-8801

Capitol One
P.O. Box 30285
Salt Lake City, UT 84130-0287

CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 8 of 14

Charter Communications
3355 Walker Ave
Walker, |Vl| 49544

Chase
3955 North U831 South
Traverse City, lV|| 49684

Check & Cash
2807 Victoria Dr
Traverse City, |Vl| 49684

Check alert
PO Box 808
Cadil|ac, Ml 49601

Chex system
Department C

1550 East 79th Street
Minneapo|is, lVlN 55425

CNAC
3536 North US Highway 31 South
Traverse Cityl |Vll 49684

Consumers Energy
P.O. BOX 740309
CinCinnati, OH 45274-0309

Credit Acceptence Corporation
25505 West 12 Mi|e Road
Southfie|d, M| 48034

CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 9 of 14

Credit one Bank, NA
PO Box 98873
Las Vegas, NV 89193-8873

Dish Network
9601 S. Meridian B|vd
Eng|ewood, CO 80112

DTE
PO Box 2859
Detroit, lVl| 48260-0001

Ebay
2145 Hami|ton Ave
San Jose, CA 95125

Enhanched Recovery Company
8014 Bayberry Rd
Jacksonville, FL 32256

Finger Hut
6509 Flying Cloud Drive
Eden Prairie, MN 55344

First Premier
3820 N Louise Ave
Sioux Falls, SD 57107

CaSe:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 10 of 14

Flexshopper
2700 N Military Trl STE 200
Boca Raton, FL 33431-6394

Geico
One GElCO Plaza
Washington, D.C. 20076

Ginny’s
1112 7th Ave
Nlonroe, W| 53566

Huntington Nationa| Bank
Attn: EA4W92

P.O. Box 1558
Columbus, Ohio 43218

lC System lNC
PO Box 64378
St. Paul, MN 55164

|ndigo Genesis FS Card Services
PO Box 4477
Beaverton, Or 97076-4477

Kohls
P.O. Box 30510
Los Angeles, CA 90030-0510

Liberty |V|utual
175 Berkeley Street
Boston, l\/lA 02116

CaSe:19-01148-jwb DOC#ZJ_? Filed:O4/12/19

LVNV Funding
PO Box 10584
Greenville, SC 29603

Mi|estonefl'BOl\/l
PO Box 4477
Beaverton, OR 97076-4477

N|id|and Funding LLC
227 W Trade St

STE 1610

Char|otte,NC 28202-1676

NCO Financial System, lNC
507 Prudentia| Road
Horsham, PA 19044

Old Navy

485 Lake Mirror Road
Bui|ding 700, Department 72
Atlanta, GA 30349

Paypal
PO Box 45950
Omaha, NE 68145-0950

Paypal Credit
PO Box 45950
Omaha, NE 68145-0950

Page 11 of 14

CaSe:lQ-OJ_JAS-jwb DOC#ZJ_? Filed:O4/12/19

PNC Bank
PO Box 2988
Omaha, NE 68103

Portifolio Recovery
PO Box 12914
Norfolk, VA 23541

Progressive Auto insurance
6300 Wilson N|ills Rd.
|V|ayfie|d Vi||age, Ohio 44143

Progressive leasing
11629 South 700 East
Draper, UT 84020

Progressive Finance
11629 South 700 East
Draper, UT 84020

, Southern New Hampshire college
2500 N River Rd
Hooksett, NH 03106

Sprint
6391 Sprint Parkway
Overland Park KS 66251-4300

Target
PO BOX 660170
Dallas, TX 75266-0170

Page`lz or 14

Case:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 13 of 14

The bank of lVlissouri/M|
916 North Kings Highway
Perryville, Missouri 63775

Te|echeck
5251 Westheimer
Houston, TX 77056

Verizon
PO Box 4002
Acworth, GA 30101

Why not lease it
1750 Elm St
|Vlanchester, NH 03104

Phillips Lifestyles
5161 US-31
Grawn, l\/ll 49637

Jay Trucks & Associates
600 Pine St
Clare, Ml 48617

Liberty lVlutua| insurance
175 Berkeley Street
Boston, Nla 02116

Allstate

2012 Corporate Lane Suite 108
PO Box 4310

Naperville, lllinois 60563

Case:19-01148-jvvb Doc #:17 Filed: 04/12/19 Page 14 of 14

Esurance
650 Davis Street
San Francisco, CA 94111

Credit One Bank
PO Box 98878
Las Vegas, NV 89193-8878

Webbank
215 State St Suite 1000
Salt Lake City, UT 84111

Huntington National Bank
41 South High Street
Columbus, OH 43287

Huntington Bank
41 South High Street
Columbus, OH 43287

